Citation Nr: 9907692	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-09 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hearing loss

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from April 1971 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decisions dated in June 1994 and 
June 1995, by the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1. The service medical records reflect no complaints or 
findings of hearing loss during service.  However, on 
service separation examination in November 1995, decreased 
hearing acuity was noted in the 4000 Hertz (Hz) level.  

2. In January 1994, VA audiological examination revealed a 
puretone threshold of 55 decibels (dbs) at the 3000 Hz 
level and 75 dbs at the 4000 level on the right and a 
puretone threshold of 45 dbs at the 4000 Hz level on the 
left.  The speech recognition scores were 96 percent in 
both ears.

3. In September 1994, a private physician indicated after 
review of the appellant's service entrance and separation 
examination reports that the appellant sustained a high 
frequency hearing loss during service.

4. In April 1995, the appellant testified that during service 
he was exposed to acoustic trauma consisting of 
discharging firearms and jet engine noise due to working 
on the flight line.

5. A private treatment report dated in November 1998 reflects 
that the appellant was treated for complaints of tinnitus 
of which the appellant reported a history since service.


CONCLUSION OF LAW

Hearing loss and tinnitus were incurred during service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under pertinent law and VA regulations, service connection 
may be granted for permanent hearing loss which is 
attributable to military service.  38 U.S.C.A. § 1110.  In 
cases in which sensorineural hearing loss is involved, 
service connection may be granted on a presumptive basis if 
permanent hearing loss appeared, to a compensable degree, 
within one year after service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Hensley v. Brown, 5 
Vet.App. 155, 158 (1993).  In addition, service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet.App. 505 (1992).  
"If evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service . . . ."  Godfrey 
v. Derwinski, 2 Vet.App. 352, 356 (1992).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which, as amended in 1994, provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

This regulation, while not a medical definition of hearing 
loss, does define hearing disability for VA compensation 
purposes.  See Hensley v Brown, 5 Vet.App. 155 (1993).

Review of the evidence of record reveals that the appellant 
was diagnosed with decreased hearing acuity in the right ear 
at service discharge.  On VA audiological examination in 
January 1994, the puretone threshold at the 3000 Hz level was 
55 dbs and 75 dbs at the 4000 Hz level on the right and 45 
dbs at the 4000 Hz level on the left.  In view of the 
appellant's sworn testimony regarding exposure to gunfire and 
aircraft noise, which is supported by the August 1997 lay 
statements documenting exposure to the discharge of weapons, 
the Board concedes exposure to acoustic trauma during service 
and when coupled with the audiometric findings noted both 
during service and after service discharge, to include the 
opinion from the private physician dated in September 1994, 
entitlement to service connection for hearing loss is 
established.  Furthermore, in view of the nature of tinnitus 
and its relationship to hearing loss, considered in light of 
the appellant's testimony regarding its onset during service, 
entitlement to service connection for tinnitus is also 
warranted. 

In reaching the above conclusions, the Board places 
particular emphasis upon the documented hearing loss at 
service separation coupled with the findings of a hearing 
loss disability for VA purposes noted on VA examination in 
January 1994 and the private physician's opinion relating the 
current hearing loss disability to the appellant's exposure 
to acoustic trauma during service.  

In view of the above and the lack of evidence to the 
contrary, the weight of the evidence is found to be in favor 
of the appellant's claims and entitlement to service 
connection for bilateral hearing loss and tinnitus is 
warranted.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


